                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

MCDAVID OYEKWE,                  §
                                 §
         Plaintiff,              §
                                 §
V.                               §                    No. 3:19-cv-1085-S
                                 §
RESEARCH NOW GROUP, INC. a/k/a §
RESEARCH NOW, INC. a/k/a DYNATA, §
                                 §
         Defendant.              §

                       MEMORANDUM OPINION AND ORDER

        Plaintiff McDavid Oyekwe filed a pro se action in state court against his former

employer, Defendant Research Now Group, Inc. a/k/a Research Now, Inc. a/k/a

Dynata. See Dkt. No. 3-9. Dynata removed Oyekwe’s lawsuit to federal court after

answering his amended petition. See Dkt. No. 3. And the Court granted Dynata’s

motion for summary judgment and dismissed Oyekwe’s claims with prejudice on

April 20, 2021, see Dkt. Nos. 83, 98, 99, and denied Oyekwe’s construed motion for

relief under Federal Rule of Civil Procedure 59(e) on May 5, 2021, see Dkt. No. 105.

        Oyekwe also noticed an appeal on April 27, 2021. See Dkt. No. 101.

        And Dynata filed a bill of cost on May 4, 2021. See Dkt. No. 104; FED. R. CIV.

P. 54(d); N.D. TEX. L. CIV. R. 54.1.

        The Clerk of Court taxed costs totaling $3,783.46 against Oyekwe on May 18,

2021.    See    Dkt.    No.   108.     The   next   day,   Oyekwe     filed   Plaintiffs

Response/Objection/Appeal to Fascist Bill of Costs & Motion for Default Judgment &

Neutral Magistrate. See Dkt. No. 109. The presiding United States district judge
referred this filing to the undersigned United States magistrate judge. See Dkt. No.

111. And this memorandum opinion and order is entered to address Oyekwe’s

objections to the bill of costs.

       Preliminarily, Dynata timely moved to tax costs on the proper form. See N.D.

TEX. L. CIV. R. 54.1. And the Court retains jurisdiction to consider Oyekwe’s

objections to the taxation of costs. See Feria v. Winn-Dixie Montgomery, L.L.C., 753

F. App’x 323, 324 (5th Cir. 2019) (per curiam) (Although the court’s judgment did not

explicitly award costs, the defendant “remained entitled to seek a judgment as to

costs pursuant to Rule 54(d) in the district court even after entry of final judgment,

and Plaintiffs’ notice of an appeal in this court had no effect on the district court's

jurisdiction to entertain such a motion.” (citing Moody Nat’l Bank of Galveston v. GE

Life & Annuity Assur. Co., 383 F.3d 249, 250 (5th Cir. 2004); Coward v. AC & S., Inc.,

91 F. App’x 919, 922 (5th Cir. 2004))).

       Further, objections to a bill of costs or a motion to tax post-judgment under

Rule 54(d)(1) and 28 U.S.C. § 1920 may be treated as nondispositive. See Hakim v.

Cannon Avent Grp., PLC, Civ. A. No. 02-1371, 2007 WL 3120671, at *1 (W.D. La. Oct.

23, 2007) (The United States Court of Appeals for the Fifth Circuit “has not addressed

what standard of review should be applied to a district court’s review of a magistrate

judge’s ruling on a motion taxing costs. However, district courts in this circuit have

found that a motion taxing costs is a non-dispositive pretrial matter and have applied

the clearly erroneous/contrary to law standard of review pursuant to 28 U.S.C. §

636(b)(1)(A) and Fed. R. Civ. P. 54(b).” (citing cases)); accord Gros v. City Grand




                                          -2-
Prairie, 34 F. App’x 150, No. 01-10543, 2002 WL 494040, at *1 (5th Cir. Mar. 12, 2002)

(per curiam).

      Rule 54(d)(1) “permits a district court to provide costs, other than attorney’s

fees, to the ‘prevailing party.’” Mercer v. Patterson-UTI Drilling Co., L.L.C., 717 F.

App’x 400, 406 (5th Cir. 2017) (per curiam).

      And, in this circuit, the “rule is that: ‘Unless a federal statute, the Federal

Rules, or a court order provides otherwise, costs – other than attorney’s fees – should

be allowed to the prevailing party.’” Vital v. Nat’l Oilwell Varco, L.P., 685 F. App’x

355, 360 (5th Cir. 2017) (per curiam) (quoting Moore v. CITGO Ref. & Chems. Co.,

735 F.3d 309, 319 (5th Cir. 2013); brackets omitted); see also Cheatham v. Allstate

Ins. Co., 465 F.3d 578, 586 (5th Cir. 2006) (“There is a strong presumption under Rule

54(d)(1) that the prevailing party will be awarded costs.”).

      That said,

      a district court may, but is not required to, deny a prevailing party costs
      where suit was brought in good faith and denial is based on at least one
      of the following factors: “(1) the losing party’s limited financial
      resources; (2) misconduct by the prevailing party; (3) close and difficult
      legal issues presented; (4) substantial benefit conferred to the public;
      and (5) the prevailing party’s enormous financial resources.”

Smith v. Chrysler Grp., L.L.C., 909 F.3d 744, 753 (5th Cir. 2018) (quoting Pacheo v.

Mineta, 448 F.3d 783, 794 (5th Cir. 2006) (citing, in turn, 10 CHARLES ALAN WRIGHT

& ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2668 at 234 (1998))); see

also U.S. ex rel. Long v. GSDMIdea City, L.L.C., 807 F.3d 125, 130 (5th Cir. 2015)

(The Fifth Circuit has “never held that the ‘limited resources’ of the losing party

provide a basis for denying the prevailing party its costs.” (citation and footnote



                                         -3-
omitted)); Mercer v. Patterson-UTI Drilling Co., L.L.C., 717 F. App’x 400, 406 (5th

Cir. 2017) (per curiam) (Pacheo does not means that “it is proper to deny costs when

the losing party brought the case in good faith and also satisfied at least one of five

factors identified in” Wright & Miller.).

      Oyekwe’s objections to Dynata’s award of costs cites none of these factors; it in

fact makes no credible arguments against the taxation of costs. See Dkt. No. 109. And,

based on the undersigned’s familiarity with this case, none of these factors could

possibly apply to prevent the Court from taxing costs against Oyekwe.

      The Court therefore OVERRULES his objections, and the Clerk shall

TERMINATE Dkt. No. 109 based on this memorandum opinion and order.

      SO ORDERED.

      DATED: June 3, 2021



                                        _________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                            -4-
